Order entered October 24, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00344-CV

                 TONYA TUCKER AND DEBORAH TUCKER, Appellants

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-11-30967

                                           ORDER
        Before the Court is appellants’ October 20, 2017 unopposed motion to extend time to file

appellants’ brief. We GRANT the motion. Appellants’ brief shall be filed by November 22,

2017.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE